MORRIS, Judge.
Darius Berrien appeals numerous convictions and sentences in nine circuit court cases. We affirm the convictions and sentences without comment, but we remand for the circuit court to correct a scrivener’s error in his written judgment in case 09-CF-6141. The written judgment lists count five as carjacking, but Berrien entered a plea on that count to the lesser-included offense of grand theft of a motor vehicle. On remand, the circuit court shall correct the judgment to reflect the proper charge of grand theft of a motor vehicle.
Affirmed; remanded.
WHATLEY and DAVIS, JJ., Concur.